The Attorney               General of Texas
                                       January     28,   1980
MARK WHITE
Attorney General


                   Honorable Max C. Butler, M.D.          Opinion No. ~~-131
                   Texas State Board of Medical Examiners
                   211East Seventh Street                 Re: Authority        of  Board   of
                   Austin, Texas 78701                    Medical Examiners to promulgate
                                                          rules relating to issuance of Basic
                                                          Science Certification.

                   Dear Dr. Butler:

                         You have requested our opinion regarding the authority of the Board of
                   Medical Examiners to waive certain requirements imposed upon applicants
                   for a medical license.

                          The 66th Legislature abolished the State Board of Examiners in the
                   Basic Sciences, and repealed in its entirety the statute relating to the Board,
                   article 459Oc, V.T.C.S. House Bill 1249, Acts, 66th Leg., ch. 556, SS 2, 4, at
                   ll53. The legislature simultaneously enacted section 3 of article 4590-1,
                   which provides:

                                 (a) Prior to the issuance of a license to practice
                              any profession or occupation granted by the Boards of
                              Medical Examiners or Chiropractic Examiners, such
                              board shall require from a person otherwise qualified
                              by law, evidence, verified by transcript     of credits,
                              certifying    that   such person      has satisfactorily
                              completed 60 or more semester hours of college
                              credits at a college or university which issues credits
                              acceptable   by The University of Texas at Austin
                              leading toward a Bachelor of Arts or a Bachelor of
                              Science degree.        Said credits shall include the
                              satisfactory    completion   of courses in anatomy,
                              physiology,     chemistry,   bacteriology,    pathology,
                              hygiene, and public health with an average of 75
                              percent or better in each of such courses.            The
                              sequence of such courses shall be in the manner as
                              from time to time is required by The University of
                              Texas at Austin.




                                                    p.   420
Honorable Max C. Butler, M.D.     -   Page Two      (NW-131)



              (b) The applicable board may charge a fee of not more than $50
           for verification of the satisfaction of the completion of the courses
           described in Subsection (a) of this section.
              (c) Any license to practice issued after the effective date of this
           Act by the boards identified in Subsection (a) of this section
           contrary to this Act shall be void.
              (d) Any person who knowingly obtains a license from the boards
           identified in Subsection (a) of this section, or assists another in so
           doing, without complying with this Act, or who presents any
           information called for in this Act obtained by dishonesty or fraud
           or by any forged or counterfeit        means, or who knowingly acts,
           advises, or assists another in so doing, shall be subject to a Class A
           misdemeanor and upon conviction shall be punished in accordance
           with Section 12.21, Penal Code.
              (e) AU funds on hand in the basic science examination fund shall
           be allocated and transferred      by the comptroller to the respective
           boards identified above, prorated on the basis of the number of
           certificates    of proficiency   issued by the Board of Science to
           licensees of such board during the fiscal year immediately
           preceding the effective date of this Act. Such funds may be used
           by the Boards of Medical Examiners and of Chiropractic Examiners
           to carry out the provisions of this Act.

       You explain that problems have arisen in regard to applicants who are unable fully to
meet the requirements of section 3(a), specifically (1) applicants who have not completed
the requisite courses with a grade of 75 or higher and (2) applicants who are unable to
produce a verified transcript of credits. You ask whether the Board may waive the grade
requirement by substituting any of the following alternatives:    (1) by examining applicants
to determine whether they have the requisite knowledge of the referenced basic science
courses; (2) by considering credentials acquired subsequent to graduation from medical
school and (3) by averaging grades in the basic science courses to obtain an overall score.

       Although the former Board of Examiners in the Basic Sciences may have adopted
rules permitting the substitution of one or more of the aforementioned           alternatives,
section 3(a) grants to the Board of Medical Examiners no such discretion.         The statute
makes clear that an applicant for a license must attain a grade of 75 or better “in each of
[the listed] courses.” (Emphasis added). It is well established that an administrative
agency has only those powers which are expressly granted to it by statute or necessarily
implied therefrom.      Stauffer v. City of San Antonio, 344 S.W.2d 158, 160 (Tex. 1961). See
Attorney General Ooinions H-1199 (1978); H-928 (1977); H-870 (1976): H-669 (197x
Neither-section      3 of‘ article 4590-1, nor any other statute which has come to our
attention,    furnishes any basis for allowing the Board to waive the grade average
requirement.     We conclude that the Board is without authority to adopt a rule which would
in certain instances permit such waiver.

      As to applicants who are unable to produce a “verified . . . transcript of credits,” it
is equally evident that the Board may not merely waive this requirement.      In the context




                                        P.   421
Honorable Max C. Butler, M.D.      -   Page Three         (Mw-131)



of higher education, both “transcript” and “credit” have well-recognized meanings.            A
“transcript” is “sn official copy of a student’s record at sn educational institution,” while a
“credit” constitutes “recognition by a school or college typically measured in credit hours
that a student has fulfilled a requirement          leading to a degree.”       Webster’s New
International   Dictionary (3d ed. 1961). Although the statute does not direct that the
“transcript of credits” be submitted in any particular form, we believe that the Board
must require from every applicant some sort of certified or official document containing
the specific information described in the statute. Where the applicant claims credits from
a foreign institution, both the form of the document and the method of certification       may
vary to a considerable degree, and, so long as it acts reasonably, the Board may, in our
opinion, take such factors into account.       Whether any particular transcript satisfies the
statutory requirement involves the determination of facts which we cannot resolve in the
opinion process.

                                       SUMMARY

            The Board of Medical Examiners is without authority       under section
            3 of article 459Oe-1, V.T.C.S., to waive the statutory    requirements
            that applicants for a medical license submit a verified    transcript of
            credits demonstrating completion of specified courses      with a grade
            of 75 or higher.

                                               v+ml.~yQ



                                                MARK     WHITE
                                                Attorney General of Texas

JOHN W. FAINTER, JR.
First Assistant Attorney General

TED L. HARTLEY
Executive Assistant Attorney General

Prepared by Rick Gilpin
Assistant Attorney General

APPROVED:
OPINION COMMITTEE

C. Robert Heath, Chairman
David B. Brooks
Bob Gammage
Susan Garrison
Bob Gauss
Rick Gilpin
Bruce Youngblood




                                          p.     422